Bloodworth, J.
This action was for damages for malicious arrest. The undisputed evidence shows that the defendant Rudder paid Ben Padgett, a negro, to swear out a warrant against Fowler, another negro, charging him with carrying a concealed pistol in Fannin County, Georgia, and that before doing so Rudder knew that all Padgett knew about Fowler having a pistol was that he had one in Louisville, Ky. This is shown by the testimony of Padgett. Following the issuance of the warrant an attempt was *526made to indict Fowler in Fannin County, Georgia, but a “no-bill” was returned. Padgett’s testimony, properly construed as a whole, clearly shows that he knew nothing about Fowler having a pistol or of his having committed any crime in Fannin County, Georgia, and that Eudder knew this when he procured Padgett to swear out the warrant against Fowler. The evidence was sufficient to carry the case to the jury, and the court erred in granting a nonsuit.

Judgment reversed.


Broyles, G. J., and Luke, J., concur.